NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

________________________
                              :
BIBA KAJTAZI,                 :
                              :          Civ. No. 18-14388(RMB)
          Petitioner          :
                              :
     v.                       :               OPINION
                              :
DAVID ORTIZ, Warden           :
                              :
          Respondent          :
________________________      :


BUMB, United States District Judge

     On March 22, 2019, Petitioner filed an amended petition for

writ of habeas corpus under 28 U.S.C. § 2241, challenging the

Bureau of Prison’s (“BOP”) denial of halfway house placement. (Am.

Pet., ECF No. 13.) On September 11, 2019, Respondent informed the

Court that Petitioner was released from the BOP’s custody. (Letter,

ECF No. 16; Exhibit, ECF No. 16-1.) Respondent asserts the amended

petition is now moot.

     A habeas petition “generally becomes moot when [a petitioner]

is released from custody” because there is no longer “an actual

injury traceable to the defendant and likely to be redressed by a

favorable judicial decision.” Vasquez v. Aviles, 639 F. App’x 898,

902 (3d Cir. 2016) (quoting DeFoy v. McCullough, 393 F.3d 439, 442

(3d Cir. 2005)). The present petition no longer presents a case or
controversy      under   Article    III,   §   2   of   the    United   States

Constitution because Petitioner is no longer in BOP custody. See

id.   (finding    petition   moot    where     there    were   no   collateral

consequences that could be addressed by success on the petition).

Therefore, the amended petition is dismissed as moot.



An appropriate Order follows.



Date: September 12, 2019

                                           s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge




                                      2
